DETAILED ACTION
Claims 1-6 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-Responsive
37 CFR 1.111(c) requires:
(c) In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Applicants’ arguments do not address the “query types” amendment at all, and therefore are non-responsive.

An examiner may choose to treat a non-responsive reply as if it were fully responsive, and the examiner does so here.  That said, applicants are placed on notice to fully respond; if similar non-responsive replies are received in the future, those replies risk not being entered.

Response to Amendment
Double patenting rejection has been withdrawn.  However, a new non-statutory double patenting rejection is set forth.
35 USC 112 2nd rejection of claim 1 as a “hybrid claim” has been withdrawn.
Alternative 35 USC 112 1st rejection of claim 1 for the interpretation of claim 1 as a “database management system” claimed in a manner contrary to the express definition of record.
35 USC 112 2nd and 4th rejection of claim 2 is withdrawn.
35 USC 102 rejections are withdrawn, due to indefiniteness of independent claims.

Response to Argument
Applicants’ arguments were considered, but is moot in view of new grounds of rejection.
That said, the rejection is a “new ground of rejection” because the additional amendment introduces several questions of the proper metes and bounds of the claim.  To compact prosecution (and since Shelat may return as a basis of a prior art rejection once the indefiniteness of the claims are resolved), the examiner briefly addresses the argument here.

Applicants allege that Shelat does not show a delay.  
This appears to be an identical argument made in co-pending application 16/364,846.  The examiner refers applicants to the detailed reply to argument set forth there.

Briefly, Shelat shows an update notification received out of order.  Although technologies exist such that, in certain circumstances, permit out-of-order execution of transactions, the base state is that transactions are executed in order.  Thus, when a non-primary node 

Claim Objections
Claim 3 is objected to because of the following informalities:  
The claim purports to require “…the second type of queries include SELECT statements that execute a non-index based sequential table-scan.”

This is the combination of two terms of art that are synonyms of each other, and an implicit property that flow from those two synonyms, in a manner that reflects neither term of art.

More specifically, reading from a database table as a result of a query can be divided into two categories: an “index scan” or a “table scan” (aka a “sequential scan”)  When a database engine has an index that matches a column being searched by the query, the database engine will use the faster index-scan.  When no such indices are available, then the engine will use the slow, exhaustive, table-scan, that checks every row of the table.  See The Art of Indexing at 5.

Although the MPEP provides a form paragraph to reject claims for indefiniteness when an application misappropriates terms of art, it is not justifiable to say that the metes and bounds have been rendered unclear, so this phrase does not rise to the level of indefiniteness.  Nonetheless, applicants are required to (1) amend the phrase to align with one of the terms of art;  

The examiner has examined the phrase as “table scan” for purposes of expediting prosecution.  That said, see 112 2nd rejection below for a related indefiniteness rejection.

Appropriate correction is required.

Double Patenting
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/364,846 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would read on the ‘846 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, and all claims dependent therefrom less claim 3, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims require “the structure of the source database is optimized for a first type of database queries, the structure of the target database is optimized for a second type of database queries….”

There are two reasons why this is indefinite:
Firstly, the phrase “type of database query” does not have a particular meaning to those skilled in the art.  The phrase could mean differences in the query language (QUEL, SQL), query language model (SQL, NoSQL, or NOSQL (which is NoSQL retconned to mean “Not Only SQL”)).  The phrase could mean statement types (DML, DDL, TCL, etc.)

Secondly, the criterion being measured for “optimized” is not defined.  Optimization is a concept that provides for the greatest performance for a certain characteristic or a certain mix of characteristics.  Taking the characteristics of speed and storage space, one could optimize for speed wholly at the expense of space.  One could optimize for space, at the expense of speed.  One could also optimize for speed up to a maximum space utilization, or optimize for space usage up to maximum of speed.  And if other criterion are considered, the span of possibilities grow.  As such, a claim that is requires “optimization” without providing context sets forth indefinite metes and bounds.

Claims 2, and all claims dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 2 requires, in part:
“the statement [that was requested to be performed, as part of claim 1] can be a first type of statement or a second type of statement…” (italics and bold added)

The phrase “can be” is amendable to several interpretations.  The phrase can interpreted as a capability (is able to be), as permissive (is allowed to be)1, or as defining a closed group (is one of the group consisting of).  Each of these interpretations defines a different claim scope, and it is unclear which scope is required.


Claim 3, and all claims dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 requires, two limitations:
first type of database queries include INSERT statements, UPDATE statements, DELETE statements and/or index-based SELECT statements;
(2) wherein the target database is an OLAP database and the second type of queries include SELECT statements that execute “a non-indexed based sequential table-scan [interpreted as “table scan” for purposes of facilitating examination]
(emphasis added)

Here, applicants limit “types” to those that include particular examples of queries, per the emphasis above.

The Broadest Reasonable Interpretation of “and/or” is “or.”  As such, that phrase alone does not render this claim indefinite.

Having established those facts, claims do not quite fit the fact pattern used to reject claim 1 with respect to describing “types.”  That said, they are still indefinite because (1) applicants are using examples to define a query type and these are open-ended groups (2) indexing does not define a type of query, but rather, defines the nature of a database.  In short, the same SQL query could be a “index scan” query or a “table scan” query dependent upon whether the database has indexed that particular column or not.

Additionally, applicants since have claimed the types using open-ended language in a manner that is unclear whether statements that do not match one of the examples fall into the first type, 

Remarks
All portions of all references cited in the course of prosecution of this application, in this or any previous office action, are hereby employed in support of the current rejections for clarity and to preserve their viability as evidence upon any future appeal.

Although the metes and bounds of the claims are indefinite to the degree where a reasonable assessment of a prior art rejection could not be performed, the amendments suggest that the application may involve routing queries to OLTP and OLAP databases, and handling those queries during updates.  At last the notion of OLTP and OLAP databases being used together is known in the art, as well as routing DML and DQL to respective databases.  The data warehousing environment is one notorious example, where “legacy databases” at remote locations (e.g., recently acquired businesses which used a database system that was different than the enterprise that performed the acquisition) may feed into a “data warehouse” which then provides subsets of data to “data marts” against which users may generate reports.

The examiner has provided two prior art patent references, both by “Balakash,” and NPL The Art of Indexing to demonstrate some known features in the prior art, so that applicants may 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,392,246 B2	Balakash et al.
 The Background cites to The Art of Indexing, and provides the date as October 1999.
Generally discloses asynchronous replication between OLTP and OLAP.

US 7,315,849 B2	Balakash et al.
Figs 1-5 are labeled Prior Art.  Of those, Figs. 1-3 show integration between OLTP and OLAP systems.  Since the OLTP is being fed into a data warehouse, it presumptively takes DML queries.

The Art of Indexing
https://web.archive.org/web/20040612153550/http://www.omnidex.com/artindex.pdf
Table scans and the advantages of indices are discussed on page 5.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        3 Jul 21


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 If applicants wish to rebut this rejection rather than amend around it, the examiner will accept that applicants did not mean the “permissive” sense.  This usage is typically considered to be informal by many.  The examiner has included a list of definitions from dictionary.com demonstrating that “permissive” is, in fact, a definition of the word “can” (per definition #5); but the idea that the particular meaning is informal is sufficiently pervasive that the examiner will persuaded by a statement on the record disclaiming the “permissive” meaning.
        	
        The other interpretations, corresponding to definitions #1, #6, will require either intrinsic or extrinsic evidence that the term was either clearly used in one fashion in the originally filed specification or showing a PHOSITA used the term in one fashion but not another.